Citation Nr: 1201575	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to November 1954.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest and the Veteran does not allege that his hearing loss has rendered him unemployable.  Indeed, the record shows that the Veteran has been employed part-time since his retirement.  As such, Rice is inapplicable to this case.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In August 2011, the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  Prior to September 2, 2011, audiometric testing shows, at worst, the Veteran had Level II hearing in his right ear and Level XI hearing in his left ear.

2.  As of September 2, 2011, audiometric testing shows, the Veteran has Level IV hearing in his right ear and Level XI hearing in his left ear.


CONCLUSIONS OF LAW

1.  Prior to September 2, 2011, the schedular criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  As of September 2, 2011, the schedular criteria for an initial disability rating of 30 percent, but no more, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  In compliance with the Board's August 2011 remand, the Veteran underwent a VA audiologic examination in September 2011 to determine the current severity of his service connected bilateral hearing loss.  This examination is deemed adequate.  This September 2011 examiner indicated that she reviewed both the claims file and the medical records.  This examiner documented the Veteran's current subjective complaints, as well as the objective audiometric results prior to rendering an opinion on the effects of this disability on the Veteran's daily activities and employability.  Thus VA has complied with the August 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In a February 2010 rating decision, the Veteran was granted service connection for bilateral hearing loss, evaluated as 10 percent disabling, effective November 16, 2009.  He appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Hearing impairment is evaluated under Diagnostic Code 6100, with evaluations ranging from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 38 C.F.R. § 4.85(a).

Based on the facts found, the Board finds that a staged rating is appropriate in this case.  See Fenderson, 12 Vet App 119, 125-26.  Specifically, the audiometric findings contained in the September 2, 2011 VA examination report shows a worsening of the Veteran's symptoms that entitle him to a higher evaluation from that point.

Prior to September 2, 2011

In an October 2009 VA audiology note, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
55
60
54 (53.75)
LEFT
65
90
90
100
86 (86.25)

The pure tone threshold averages were determined by adding the results for each of the four specified Hertz levels (1000, 2000, 3000, and 4000) and then dividing that sum by four.  38 C.F.R. § 4.85(d).  Speech recognition was 92 percent in the right ear and 24 percent in the left ear.  The Veteran reported experiencing difficulty hearing in conversation, noise, and while watching television.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).

Under Table VI, the right ear is assigned Roman numeral "I" and the left ear is assigned Roman numeral "XI."  Under Table VII, if the poorer ear is rated XI and the better ear is rated I, then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85.  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b).  Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss is found in the Veteran's left ear.  However, the numeric designation available under Table VIA for the left ear is "VII," which is lower than that available under Table VI.
 
In January 2010, the Veteran underwent a VA audiology examination in conjunction with this claim.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
55
65
56 (56.25)
LEFT
60
80
90
95
81 (81.25)

Speech recognition was 88 percent in the right ear and 20 percent in the left ear.  This examiner noted no effects on the Veteran's usual daily activities, but noted significant effects on occupational activities due to hearing difficulty.

Under Table VI, the right ear is assigned Roman numeral "II" and the left ear is assigned Roman numeral "XI."  Again, the numeric designation available under Table VIA for exceptional patterns of hearing impairment is lower than that available under Table VI.  Despite this worsening of the hearing in his right ear, if the poorer ear is rated XI and the better ear is rated II, then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85, Table VII.

In a February 2010 opinion, the VA audiology examiner noted no effects on the Veteran's usual daily activities.  With regard to occupational effects, the examiner noted only that the Veteran was not employed as he was retired.

In her May 2011 statement, the Veteran's wife indicated that the Veteran's hearing had been declining.

At his May 2011 hearing, the Veteran testified that he had difficultly hearing people on either side of him, using the telephone, watching television, and in social situations.  He stated that he needs his hearing aids to hear and that he avoids social situations because of embarrassment about his hearing difficulties.

Based on the objective data of record, there is no support for assignment of a rating in excess of 10 percent for the Veteran's bilateral hearing loss prior to September 2, 2011.  Despite his hearing loss, the Veteran was able to perform his usual daily activities.  Furthermore, the audiometric tests of record show an overall disability picture that is most nearly approximated by the currently assigned 10 percent evaluation.  Therefore, an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted prior to September 2, 2011.  See 38 C.F.R. § 4.7.

As of September 2, 2011

On September 2, 2011, the Veteran underwent another VA examination, which found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
60
70
60
LEFT
60
85
85
95
81 (81.25)

Speech recognition was 82 percent in the right ear and 20 percent in the left ear.  The examiner noted that the Veteran's hearing loss was such that he needed to use visual clues in addition to his residual hearing to understand speech information in most listening environments.  The Veteran stated that, since his retirement, he has worked part time driving a school van.  He further stated that he did not have significant difficult hearing while driving as long as he wore his hearing aid.  The examiner opined that, with reasonable accommodations such as his hearing aid and visual clues, the Veteran's hearing loss would not prevent him from performing his usual activities of daily living or any form of physical or sedentary employment.

Under Table VI, the right ear is assigned Roman numeral "IV" and the left ear is assigned Roman numeral "XI."  Again, the numeric designation available under Table VIA for exceptional patterns of hearing impairment is lower than that available under Table VI.  Under Table VII, if the poorer ear is rated XI and the better ear is rated IV, then a 30 percent rating is warranted.  See 38 C.F.R. § 4.85.

Based on the above, the Board finds that the Veteran's bilateral hearing loss most nearly approximates the criteria for a 30 percent evaluation as of September 2, 2011.  The examination performed at that time found audiometric results sufficient to warrant a 30 percent evaluation under 38 C.F.R. § 4.85.  The next higher evaluation of 40 percent is not warranted as the Veteran's right ear does not satisfy the requirements for a Roman number designation of "V."  In order to do that, the Veteran's hearing in his right ear would need to decrease to the point that his pure tone threshold average increased by 14 points or his speech recognition score dropped by eight percent.  Either change would be significant.  See id.  Therefore, entitlement to an initial evaluation of 30 percent, but no more, for bilateral hearing loss is warranted as of September 2, 2011.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

An initial evaluation in excess of 10 percent for bilateral hearing loss, prior to September 2, 2011, is denied.

An initial evaluation of 30 percent for bilateral hearing loss, as of September 2, 2011, is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


